F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      October 31, 2006
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    K A Y SIEV ER DIN G ,

                Plaintiff-Appellant,

    v.                                                  No. 06-3178
                                                 (D.C. No. 05-CV -2510-JW L)
    W OR LDW EST LIM ITED                                 (D . Kan.)
    LIA BILITY CO M PA N Y ,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before BARRETT, A ND ER SO N, and BALDOCK , Circuit Judges.


         Kay Sieverding, proceeding pro se, appeals from the dismissal of her suit

against W orldwest LLC. The district court dismissed M s. Sieverding’s suit by

granting a motion filed by M s. Sieverding to dismiss the case without prejudice.

As a general rule, an order granting a motion to voluntarily dismiss without




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
prejudice is not appealable. See Bryan v. Office of Personnel M anagement,

165 F.3d 1315, 1321 (10th Cir. 1999) (“Because [the plaintiff] voluntarily moved

to dismiss, she could not appeal the district court’s order”).

      M s. Sieverding claims on appeal that her dismissal was not voluntary

because she stated in her motion that she was moving to dismiss the suit under

duress of jail. W hile it is true that M s. Sieverding’s motion states that she is

moving to dismiss under duress of jail, that does not change the fact that she

herself filed the motion and asked the court to dismiss the suit. The district court

then granted the requested relief. Because the district court was acting on

M s. Sieverding’s own request to dismiss the suit without prejudice, she may not

now appeal the district court’s decision to grant the requested relief. See Coffey

v. Whirlpool Corp., 591 F.2d 618, 620 (10th Cir. 1979) (“[W ]here the dismissal is

upon motion of the plaintiffs themselves, as here, we will not permit those

plaintiffs to appeal, saying that the court should not have granted their own

motion.”). The appeal is DISM ISSED for lack of jurisdiction. All outstanding

m otions are D EN IED .


                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -2-